DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-12,17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US Pub no. 2014/0252439 A1-as cited in IDS).
Regarding claim 1 Guo et al discloses A spin-orbit-torque type magnetoresistance effect element  fig. 3/fig. 5 comprising:
a first ferromagnetic layer (15)configured to change the magnetization direction; a second ferromagnetic layer (17); a non-magnetic layer(16) which is located between the first ferromagnetic layer(15) and the second ferromagnetic layer(17)  [0048] fig .3; and a spin-orbit-torque wiring (14)which has the first ferromagnetic layer (15)  laminated thereon, wherein the spin-orbit-torque wiring(14) extends in a second direction intersecting a first direction corresponding to an orthogonal direction of the first ferromagnetic layer(15) fig.5, wherein the first ferromagnetic layer (15) includes a first laminated structure (M1/X)and an interface magnetic layer (M2) in order from the spin-orbit-torque wiring(14) [0048][0049], the interface magnetic layer M2 being configured for the magnetization to be changed, wherein the first laminated structure is a structure in which a ferromagnetic conductor layer (M1)and an inorganic compound containing layer (X)are disposed in order from the spin-orbit- torque wiring(14), wherein the ferromagnetic conductor layer contains a ferromagnetic metal element, and wherein the inorganic compound containing layer contains at least one inorganic compound selected from a group consisting of nitride[0049].

Regarding claim 2, Guo et al discloses wherein cationic components in the inorganic compound of the inorganic compound- containing layer are light metal elements selected from the group consisting of Al, Ti, Si and V [0049].
Regarding claim 3, Guo et al discloses wherein cationic components in the inorganic compound of the inorganic compound- containing layer are heavy metal elements selected from the group consisting of Mo,  Hf, Ta, W, Ru, Ag[0049].
Regarding claim 4, Guo et al discloses wherein one or more second laminated structure in which a ferromagnetic conductor layer and an inorganic compound containing layer are laminated are inserted between the first laminated structure and the interface magnetic layer(Guo et al teaches . M1/X/M2/Y/M3 where M(1,2,3) are ferromagnetic sub-layers and X and Y are insertion sub layers including nitride)[0049}.
Regarding claim 5, Guo et al discloses wherein one or more second laminated structure in which a ferromagnetic conductor layer and an inorganic compound containing layer are laminated are inserted between the first laminated structure and the interface magnetic layer(Guo et al teaches . M1/X/M2/Y/M3 where M(1,2,3) are ferromagnetic sub-layers and X and Y are insertion sub layers including nitride)[0049}.
Regarding claim 6, Guo et al discloses wherein one or more second laminated structure in which a ferromagnetic conductor layer and an inorganic compound containing layer are laminated are inserted between the first laminated structure and the interface magnetic layer(Guo et al teaches . M1/X/M2/Y/M3 where M(1,2,3) are ferromagnetic sub-layers and X and Y are insertion sub layers including nitride)[0049].

Regarding claim 10, Guo et al discloses wherein a film thickness of the inorganic compound containing layer is 1.0 nm or less[0049](claim 8).
Regarding claim 11, Guo et al discloses wherein a film thickness of the inorganic compound containing layer is 1.0 nm or less[0049](claim 8).
Regarding claim 12, Guo et al discloses wherein a film thickness of the inorganic compound containing layer is 1.0 nm or less[0049](claim 8).


Regarding claim 17, Guo et al discloses  wherein the interface magnetic layer (15)contains at least one element selected from a from a group consisting  of Co, Fe, [0049].
Regarding claim 18, Guo et al discloses  wherein the interface magnetic layer (15)contains at least one element selected from a from a group consisting  of Co, Fe, [0049].
Regarding claim 19, Guo et al discloses  wherein the interface magnetic layer (15)contains at least one element selected from a from a group consisting  of Co, Fe, [0049].
 Regarding claim 20, Guo et al discloses A magnetic memory comprising:
a plurality of the spin-orbit-torque type magnetoresistance effect element according to
claim 1[0044].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 13- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Guo (US Pub no. 2014/0252439 A1- as cited in IDS) in view of Sandhu (US Pub no. 2016/0359105 A1).

Regarding claim 13, Guo et al discloses all the claim limitations of claim 1 but
fails to teach wherein the first ferromagnetic layer includes a diffusion preventing layer
and the diffusion preventing layer is located on a surface opposite to a contact side to
the non- magnetic layer in the interface magnetic layer.

However, Sandhu et al wherein the first ferromagnetic layer (120) includes a
diffusion preventing layer (140) and the diffusion preventing layer
(140)is located on a surface opposite to a contact side to the interface
magnetic layer (discloses sub-regions of the free region[0056] [0051]. It would have been obvious to one of ordinary skill in the
art before the effective filing date of the invention to modify the invention of Guo  et al
with the teachings of Sandhu et al such that diffusion preventing layer is located on a
surface opposite to a contact side to the non- magnetic layer in the interface magnetic
layer results to inhibit diffusion during operation and enable formation of overlying
materials at desired crystalline structure.
Regarding claim 14, Guo et al discloses all the claim limitations of claim 2 but
fails to teach wherein the first ferromagnetic layer includes a diffusion preventing layer
and the diffusion preventing layer is located on a surface opposite to a contact side to
the non- magnetic layer in the interface magnetic layer.

However, Sandhu et al wherein the first ferromagnetic layer (120) includes a
diffusion preventing layer (140) and the diffusion preventing layer
(140)is located on a surface opposite to a contact side to the interface
magnetic layer (discloses sub-regions of the free region[0056] [0051]. It would have been obvious to one of ordinary skill in the
art before the effective filing date of the invention to modify the invention of Guo  et al
with the teachings of Sandhu et al such that diffusion preventing layer is located on a
surface opposite to a contact side to the non- magnetic layer in the interface magnetic
layer results to inhibit diffusion during operation and enable formation of overlying
materials at desired crystalline structure.

Regarding claim 15, Guo et al discloses all the claim limitations of claim 3 but
fails to teach wherein the first ferromagnetic layer includes a diffusion preventing layer
and the diffusion preventing layer is located on a surface opposite to a contact side to
the non- magnetic layer in the interface magnetic layer.

However, Sandhu et al wherein the first ferromagnetic layer (120) includes a
diffusion preventing layer (140) and the diffusion preventing layer
(140)is located on a surface opposite to a contact side to the interface
magnetic layer (discloses sub-regions of the free region[0056] [0051]. It would have been obvious to one of ordinary skill in the
art before the effective filing date of the invention to modify the invention of Guo  et al
with the teachings of Sandhu et al such that diffusion preventing layer is located on a
surface opposite to a contact side to the non- magnetic layer in the interface magnetic
layer results to inhibit diffusion during operation and enable formation of overlying
materials at desired crystalline structure.
Regarding claim 16, Guo et al discloses all the claim limitations of claim 10 but
fails to teach wherein the first ferromagnetic layer includes a diffusion preventing layer
and the diffusion preventing layer is located on a surface opposite to a contact side to
the non- magnetic layer in the interface magnetic layer.

However, Sandhu et al wherein the first ferromagnetic layer (120) includes a
diffusion preventing layer (140) and the diffusion preventing layer
(140)is located on a surface opposite to a contact side to the interface
magnetic layer (discloses sub-regions of the free region[0056] [0051]. It would have been obvious to one of ordinary skill in the
art before the effective filing date of the invention to modify the invention of Guo  et al
with the teachings of Sandhu et al such that diffusion preventing layer is located on a
surface opposite to a contact side to the non- magnetic layer in the interface magnetic
layer results to inhibit diffusion during operation and enable formation of overlying
materials at desired crystalline structure.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 7-9, the limitations including: wherein a film thickness of the ferromagnetic conductor layer of the first laminated structure is thicker than a film thickness of the ferromagnetic conductor layer of the second laminated structure was not found in prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813